By the Court,
McArthur, J.:
TMs case is here upon tbe pleadings and tbe proofs to be tried anew. Tbe only question of law presented is, Could Sarab Butler,' under whom Blacbley claims, take and bold lands under § 22 of the Donation Act ? We are of opinion that two classes of widows are provided for under said section. First, those residing in tbe Territory of Oregon at tbe time of tbe passage of the section (February 14, 1853); and, second, those whose husbands, bad they lived, would have been entitled to take under the act of September 27, 1850, of which tbe act of February 14, • 1853, is an amendment. Tbe testimony shows that Sarab Butler was a widow, and was residing in Oregon at tbe time of tbe passage of tbe aforesaid amendment. She was fully entitled to take. It appears that she settled upon tbe land in controversy, in 1855; but tbe testimony wholly fails to show that'she. complied with tbe requirements of tbe Donation Act, in reference to tbe four years’ continued residence and cultivation. Having acquired no rights, her deed to Blacbley passed none to him.
Decree affirmed.